BEER, Judge,
dissenting from the denial of granting the application for rehearing filed by Salsul Company.
I would vote to grant a rehearing, being of the view, on reflection, that this court can, and should, frame a judgment which would recognize Salsul’s right to proceed as the transferee of the late Raymond F. Sal-men with respect to any and all rights, interests and causes of action that he has or may have arising out of his agreements with Kohlmeyer & Co. Stated another way, I am now of the view that Salsul should be recognized as having the right to proceed in behalf of the Succession of Sal-men. I am of the view that a judgment could be framed which protects this assignment without granting Salsul any right to involve itself with the management of the partnership simply because it was proceeding in behalf of the Succession of Salmen with respect to its capital participation.